The plaintiff filed on or about April 23, 1968, with the Zoning Board of Appeals of Millis (the board) an application for a special permit to erect six multi-unit dwellings on a locus situated in residential district No. 1, with a small portion located in residential district No. 2. When it filed its application this was a permitted use in those districts under the zoning by-law. On June 24, 1968, the by-law was amended to prohibit such a use in those districts and the request for a special permit was denied on July 19, 1968. In denying the application the board did so on the ground of a possible health hazard. At the trial in the Superior Court the judge ruled that the plaintiff’s request was controlled by the amended *870by-law. This ruling, and the final decree sustaining the decision of the board of appeals, were correct. See Doliner v. Planning Bd. of Millis, 343 Mass. 1, 6-7.
A. T Handverger for the plaintiff. John F. St. Cyr for the defendant.

Decree affirmed.